124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charlotte HOAGLAN, Appellant,v.HARDEE'S FOOD SYSTEMS, Appellee.
No. 97-1293EM.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 23, 1997Filed Sept. 24, 1997

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Charlotte Hoaglan brought this personal injury lawsuit against Hardee's Food Systems after she spilled hot coffee on herself at a drive-through window.  A jury found neither party at fault.  Hoaglan moved for a new trial based on her challenge to a jury instruction.  The district court denied the motion, and Hoaglan appeals.  After careful review, we conclude the challenged instruction did not misstate Missouri law.  See Baron v. Aftergut, 387 S.W.2d 535, 537-38 (Mo.1965).  In our view, the jury instructions fairly and adequately submitted the issues in the case to the jury, see Jones v. Board of Police Comm'rs, 844 F.2d 500, 504 (8th Cir.1988), cert. denied, 490 U.S. 1092 (1989), and the district court did not abuse its discretion in denying Hoaglan's motion for a new trial.


2
We affirm the district court.